Title: To James Madison from John Morton, 20 January 1802 (Abstract)
From: Morton, John
To: Madison, James


20 January 1802, Havana. Wrote last on 9 Jan. to inform JM that no decision had been made on admission of American ships that had arrived at Havana since the order prohibiting them. Was led to believe on 13 Jan. that these vessels, fifty-nine with cargoes and sixteen without, would be admitted the following day if the consignee of each vessel would petition the governor. Until 9 Jan., he had attributed delay to pending departure of Spanish warship with government dispatches. Later it became clear that it would be necessary to give a douceur amounting to 4½ percent of the value of each cargo to “the person particularly pointed out” in his 11 Dec. dispatch. The island remains dependent on U.S. supplies, as no Spanish vessel has arrived with supplies since news of peace and reports from Spain state that the country is “sunk into the mos⟨t⟩ ruinous inactivity.” Reciprocal commercial interests between Cuba and the U.S. “should have dictated a more just & equitable conduct.” Status of twenty-five recently arrived ships is uncertain, but they will probably be admitted on similar terms; however, some merchants have since decided not to submit to the terms. “In this state our affairs at present remain; and with a Government administered, or rather abused, as this is, it becomes useless to attempt to make them better.”
 

   RC (DNA: RG 59, CD, Havana, vol. 1). 3 pp.


   A full transcription of this document has been added to the digital edition.
